DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2021 has been entered.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kobayashi (US 2016/0256901).

The method comprises all steps recited by the claims. 
See entire document, especially Figures 1-4F, 7-9 and the related description and the description at [0053-140].



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inatomi (US 2011/0155181) in view any one of Akatsu et al (US 5,807,439), Leenars et al (US 6,139,645), Fishkin et al (5,884,640), Nakabeppu (US 6,357,138) and Elsawy et al (US 6,328,809), .

The method comprises a liquid forming step of supplying a liquid comprising water to the substrate, forming a liquid film, conducting a puddle step.
The method further comprises forming a dry region on the substrate by flowing a gas with a vapor of the liquid of a low surface tension. The liquid of low surface tension is disclosed as comprising organic solvents.
The method further comprises the dry region expanding step to the periphery of the substrate.
The method further comprises rotating the substrate.
The method further comprises a high speed rotation step.
The method is conducted in the chamber blocking the space above the substrate from outside.
The high speed rotation step is conducted while exhausting the chamber to the outside.
See entire document, especially Figures 5-11 and the related description.
Thus, Inatomi teaches the as claimed except for the specific recitation of filling the vapor of the liquid of the low surface tension into the surroundings of the liquid film from a separate nozzle. 
However, it was known in the art to provide a gas containing a vapor of the liquid of the low surface tension into the surroundings of the liquid film to improve the drying and reduce forming of water marks. Please, see the teachings of Akatsu et al, Leenars et al, Fishkin et al, Nakabeppu and Elsawy et al as evidence. The referenced method uses an effect that is known in the art as Marangoni effect.
.

Claims 1-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miya et al (US 2008/0017222) in view any one of Akatsu et al (US 5,807,439), Leenars et al (US 6,139,645), Fishkin et al (5,884,640), Nakabeppu (US 6,357,138), Elsawy et al (US 6,328,809).

Miya et al teach a method.
The method comprises a liquid forming step of supplying a liquid comprising water to the substrate, forming a liquid film, conducting a puddle step (which is readable on the step with rotational speed of 10 rpm disclosed by Miya et al).
The method further comprises forming a dry region on the substrate by flowing a gas with a vapor of the liquid of a low surface tension. The liquid of low surface tension is disclosed as comprising organic solvents.
The method further comprises the dry region expanding step to the periphery of the substrate.
The method further comprises rotating the substrate.
The method further comprises a high speed rotation step.

The high speed rotation step is conducted without blocking.
See entire document, especially Figures 1, 3, 5-7, 9, 10 and the related description.
Thus, Miya et al teach the as claimed except for the specific recitation of filling the vapor of the liquid of the low surface tension into the surroundings of the liquid film from a separate nozzle. 
However, it was known in the art to provide a gas containing a vapor of the liquid of the low surface tension into the surroundings of the liquid film to improve the drying and reduce forming of water marks. Please, see the teachings of Akatsu et al, Leenars et al, Fishkin et al, Nakabeppu and Elsawy et al as evidence. The referenced method uses an effect that is known in the art as Marangoni effect.
It would have been obvious to an ordinary artisan at the time the invention was filed to provide in Miya et al a step of filling the vapor of the liquid of the low surface tension into the surroundings of the liquid film in order to improve the drying as recommended by Akatsu et al, Leenars et al, Fishkin et al, Nakabeppu and Elsawy et al.

Response to Arguments
Applicant's arguments filed 02/11/2021 have been fully considered but they are not persuasive. 

The applicants made the statement that AT THE TIME THE PRESENT INVENTION WAS MADE, Kobayashi's invention has been assigned to SCREEN Holdings Co., Ltd., the same applicant as the present application, so that the Kobayashi reference is not available under Section 102(a)(2), either, because the exception provided in Section 102(b)(2)(C) is applicable.
The referenced statement is not sufficient to disqualify Kobayashi as a prior art.
Assignment records by themselves, without a statement required by 37 CFR 1.104(c)(4)(i), are not sufficient evidence to disqualify prior art under 35 U.S.C. 102(b)(2)(C). There must be a signed statement on the record that the common ownership existed "not later than the effective filing date of the claimed invention."
Pursuant to the First-Inventor-to-File (FITF) provisions of the America Invents Act (AIA ), applicants may disqualify a U.S. patent document as prior art under 35 U.S.C. 102(a)(2) by invoking the prior art exception for commonly owned subject matter under 35 U.S.C. 102(b)(2)(C) (“the common ownership exception”). 
In order for applicant to properly invoke common ownership to disqualify a U.S. patent document as prior art under 35 U.S.C. 102(a)(2), applicant must submit the required statement that the subject matter in the U.S. patent document and the claimed invention were, not later than the effective filing date of the claimed invention, owned by, or subject to an obligation of assignment, to the same person. See 37 CFR 1.104(c)(4)(i). 
The statement concerning common ownership should be clear and conspicuous (e.g., on a separate piece of paper or in a separately labeled section). The statement must be signed in accordance with 37 CFR 1.33(b).

The applicants amended the claims to recite that the second gas discharge port is kept above a central part of the upper surface of the substrate and keeps spraying the gas containing the vapor of the low surface tension liquid onto the central part of the upper surface of the substrate during the dry region expanding step.
The applicants allege that In the single substrate type processing of the prior art, the nozzle discharging IPA vapor moves above a substrate, as disclosed by Miya et al, US 2008/0017222 Al. 
The applicants further argue that the second discharge port of the present invention, on the other hand, is kept above the central part of the upper surface of the substrate and keeps discharging the gas containing the low surface tension liquid onto the central part of the substrate upper surface. 
The applicants allege that these features are not taught or suggested by any of the cited arts, and clearly distinguish the present invention from the art of record. 
The applicants further argue that by keeping the second discharge port above the central part of the upper surface of the substrate, the present invention 

This is not persuasive.
The claims neither define “the central part”, nor require the stationary discharge port, nor require the discharge port been kept above the central part of the upper surface for the entire duration of the dry region expanding step.
Thereby, even moving nozzles spraying gas with the vapor that move at least some time above the central part of the substrate are readable on the argued discharge port because they would be above the non-specified central part of the upper surface at least for some time during the process.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The documents listed on the attached PTO 892 are cited to show the state of the art with respect to cleaning and drying methods.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MARKOFF whose telephone number is (571)272-1304.  The examiner can normally be reached on 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER MARKOFF/Primary Examiner, Art Unit 1711